DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear where it recites “for each stimulus in each of the plurality of intervals, alter the duration of a continuous noise between said silent gap and pulse noise” because each stimulus does not have a gap. It is not clear what alteration is being claimed. Are all the durations of continuous noise altered or just the durations of continuous noise between the silent gap and pulse of the second stimulus?


Allowable Subject Matter
Claim 1, 4-8 and 13 would be allowable pending resolving the 112 rejections.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, specifically to Turner et al. US 2009/0163828 discloses determining a ratio of the amplitude of a response to a gap and a response to a stimulus with no gap ([¶59][FIG4A,B]) but does not specifically disclose determining the ratio of N1-P2 amplitude. Turner uses the N1-N2 amplitude and does not vary the frequency of the continuous noise based upon the N1-P2 amplitudes.
Viire et al. US 2006/0167376 discloses tinnitus testing where the frequency of the stimulus is varied and the N1-P2 amplitude is determined but it does not look and the G/N ratio of the N1-P2 amplitudes. There is no motivation to modify Turner to look at the N1-P2 amplitude ratio rather than the N1-N2 ratio and there is no motivation to modify Viire to use the gap and no gap testing of Turner or look at the N1-P2 ratio.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        /RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793